UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7377



JOSEPH PHILLIP SMITH,

                                            Plaintiff - Appellant,

          versus


MACK JARVIS; LYNN PHILLIPS; FRANKLIN FREEMAN;
LLOYD W. PARKER; MARY HINES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-97-570-5-H-3)


Submitted:   November 20, 1997         Decided:     December 11, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Phillip Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint and denying his motion for

reconsideration. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Smith v. Jarvis, No.
CA-97-570-5-H-3 (E.D.N.C. Aug. 26, 1997; Sept. 24, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2